Citation Nr: 0112289	
Decision Date: 04/30/01    Archive Date: 05/03/01	

DOCKET NO.  00-08 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from December 1945 to 
February 1947 and from November 1949 to November 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which in pertinent part 
denied the veteran entitlement to service connection for a 
bilateral hearing loss.

The March 2000 statement of the case issued to the veteran 
also addressed the issue of the veteran's entitlement to 
nonservice-connected disability pension benefits.  The 
veteran did not file a substantive appeal with respect to 
this issue.  Consequently, the Board has no jurisdiction over 
this matter.  See 38 C.F.R. § 20.200 (2000).  


FINDINGS OF FACT

1.  The veteran had service in Korea as a combat engineer 
during the Korean Conflict.

2.  During combat service the veteran was exposed to acoustic 
trauma.  

3.  Bilateral hearing loss cannot be disassociated from 
acoustic trauma experienced in service.


CONCLUSION OF LAW

Bilateral defective hearing was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.102, 
3.303(d), 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The National Personnel Records Center (NPRC) has been 
requested on two occasions by the RO to furnish the veteran's 
complete service medical records.  No service medical records 
have been provided and it appears, although not expressly 
indicated by the NPRC, that his medical records are 
unavailable and have been destroyed in a fire at that 
facility in July 1973.  An extract obtained from the Surgeon 
General's Office (SGO) containing information pertaining to 
the veteran for the year 1950 was provided.  This SGO extract 
shows that the veteran was evaluated and treated in 1950 for 
a fracture of the great toe, acute gastroenteritis and heat 
prostration.  The record also shows that, while stationed in 
Korea, the veteran was a member of the US Army Combat 
Engineers.

On a VA audiological evaluation in March 1999 the veteran was 
noted by his examiner to have a history of noise exposure in 
the military including exposure to artillery explosions while 
in combat in Korea.  On audiological evaluation the veteran 
was found to have moderate to profound sensorineural hearing 
loss in the left ear and severe to profound mixed hearing 
loss in the right ear.  

On VA examination in October 1999 the veteran reported a 
history of loud military noise exposure while a member of the 
combat engineers.  He stated that in Korea he was caught in 
artillery and mortar barrages as well as exposed to the 
detonation of explosives used to blow up bridges.  It was 
observed that the veteran currently wears bilateral 
amplification.  Following otoscopic examination and 
audiological evaluation, bilateral hearing loss was 
diagnosed.  The veteran's examining clinician opined that the 
most likely etiology of the veteran's left ear hearing loss 
was his history of loud military noise exposure.  He further 
opined that the most likely etiology of the veteran's right 
ear hearing loss was his history of chronic middle ear 
pathology and military noise exposure.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  


Recent VA audiological evaluations reveal that the veteran 
has bilateral hearing loss disability meeting the criteria of 
38 C.F.R. § 3.385.  The veteran has asserted that he 
developed hearing loss as the result of noise exposure 
stemming from artillery fire and explosive detonations while 
serving as a combat engineer in Korea, during the Korean 
Conflict.  SGO records obtained from the NPRC verify that the 
veteran was a combat engineer, serving in Korea in 1950.  The 
Board finds that he engaged in combat with the enemy.  
Consistent with 38 U.S.C.A. § 1154(b), the Board finds that 
he was exposed to acoustic trauma in service.  See also 
Collette v. Brown, 82 F. 3d. 389 (1996).


Although in this case there are no service medical records 
showing complaints or treatment for bilateral hearing loss, 
bilateral defective hearing is now diagnosed and the 
veteran's VA examiner in October 1999 has attributed his 
defective hearing either fully or, with respect to the right 
ear, partially to events in service as reported by the 
veteran.  The Board finds no basis for not accepting this 
assessment.  It is compatible with the veteran's military 
history and the current clinical findings.  After reviewing 
the evidence the Board concludes that the veteran's current 
bilateral defective hearing is the result of exposure to 
acoustic trauma in service.  Hence, service connection for 
bilateral defective hearing is warranted.



ORDER

Service connection for bilateral defective hearing is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

